Chalmers, J.,
delivered the opinion of the court.
The only question presented, is whether the assignee of a note given for land, where the sale is by title bond, and the purchaser is a married woman, can by bill in equity compel the latter to pay the note or surrender the land. We answer the question in the affirmative. The note imposes no personal obligation on the woman, and no decree in per-sonam can be obtained against her by the vendor, or any subsequent holder of the note; but she can be put to her election by either of them, as to whether she will surrender the land or pay for it. Johnson v. Jones, 51 Miss. 860.

Decree affirmed.